Citation Nr: 1536909	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  06-18 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral foot condition, claimed as blistering of the feet, to include as due to herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1959 to February 1967.  Service in the Republic of Vietnam is indicated by the evidence of record. 

This matter returns on appeal to the Board of Veterans' Appeals (Board) from an August 2014 Order by the United States Court of Appeals for Veterans Claims (Court), which endorsed an August 2014 Joint Motion for Remand, vacated a January 2014 Board decision denying entitlement to service connection for bilateral foot condition, and remanded the matter for action complying with the joint motion.

As a matter of background, the matter was initially before the Board on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan, which denied the benefit sought on appeal. The Veteran testified at a Travel Board hearing which was chaired by the undersigned at the Detroit RO in October 2007.  A transcript of the hearing has been associated with the Veteran's VA claims folder. 

This claim was previously remanded by the Board in September 2008 for further evidentiary development.  In a decision dated in October 2009, the Board denied the Veteran's claim for service connection.  The Veteran appealed the Board's October 2009 decision to the Court.  In a May 2010 Order, the Court endorsed a May 2010 Joint Motion for Remand, which vacated the October 2009 Board decision and returned the matter for compliance with the Joint Motion.  In response, the Board remanded the matter for additional development and medical inquiry.  Thereafter, the Board obtained an October 2013 medical opinion from a specialist with the Veterans Health Administration (VHA).  In January 2014, the Board denied the Veteran's claim for service connection for bilateral foot disorder.  The Veteran again appealed the Board's decision to the Court giving rise to the current appeal.

A review of the documents contained on the paperless processing systems Veterans Benefits Management System (VBMS) and the Veterans Virtual VA (VVA) system have been considered in conjunction with the traditional paper claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the matter on appeal was remanded by the Court for action in compliance with the instruction in the joint motion. 

The parties to the August 2014 Joint Motion for Remand determined that the Board incorrectly relied upon the findings contained in the report of an October 2013 VHA medical expert.  The parties found that the October 2013 VHA medical expert report was inadequate as it included internal inconsistencies and lacked sufficient rationale to support the medical conclusion rendered.  The parties instructed that a new VA medical opinion should be obtained that ensures compliance with the Board's October 2010 remand instruction and the August 2013 VHA advisory medical opinion request.  

In order to address this concern raised by the parties to the Joint Motion for Remand, the Board feels that the Veteran should be afforded a new VA examination in order to obtain a medical opinion on whether his claimed bilateral foot disorder had an onset during his period of service or is otherwise related to his period of service, to include his presumed exposure to Agent Orange or other herbicidal agents. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and seek his assistance in identifying the names, addresses and approximate dates of treatment for all health care providers, VA and private who may possess additional records pertinent to the claims remaining on appeal.

2. Schedule the Veteran for a new VA medical examination with the appropriate specialist in order to obtain a medical opinion on the etiology of the Veteran's claimed bilateral foot disorder.  The VA examiner should review the claims file, to include this REMAND, and such review should be noted in the accompanying medical report. 

Based on a review of the claims folder, to include the previous VA examination reports and treatment records, as well as the findings from clinical evaluation, the VA examiner should identify any currently manifested foot disability.  

For each disability identified, the examiner should answer the following questions: 

a)  Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current skin disorder involving his feet had an onset during his period of service from February 1959 to February 1967?

b)  Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current skin disorder involving his feet is etiologically related to his period of service, to include his presumed in-service herbicide exposure.  

In doing so, the VA examiner should consider the Veteran's reported history of "blisters, scaling, and peeling" that first manifested shortly after his separation from service February 1967, as well as the findings contained in the medical evidence of record.  The examiner is asked to consider the previous medical nexus opinions of record and to reconcile any conflicting evidence of record with his or her medical conclusion.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The VA examiner is requested to provide a thorough rationale for any opinion provided, as a matter of medical probability, based on his or her clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.

3. Thereafter, the RO/AMC should re-adjudicate the issues of entitlement to service connection.  If any of the benefits sought remain denied, the RO/AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




